Citation Nr: 1213742	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-25 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a service-connected left knee disability.


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which granted service connection and a noncompensable rating for the left knee disability.

The Board remanded this matter in June 2009 for additional development, which has been completed.  Subsequent thereto, in a November 2011 supplemental statement of the case, the RO granted a 10 percent initial rating for the left knee disability.


FINDINGS OF FACT

1.  The Veteran's left knee does not exhibit flexion limited to 30 degrees, extension limited to 10 degrees, ankylosis, dislocated or removal of cartilage, or symptomatic scars.

2.  The Veteran's left knee exhibits slight medial-lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5010-5260, 5256, 5258, 5259, 5260, 5261; 38 C.F.R. § 4.118 (2011).

2.  The criteria for entitlement to a separate 10 percent rating for left knee lateral instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5010-5260, 5256, 5257, 5258, 5259, 5260, 5261; 38 C.F.R. § 4.118 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial rating greater than 10 percent for his service-connected left knee disability, rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those claims which show present disability.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 and 5259 (concerning semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  The evidence does not show ankylosis, dislocated semilunar cartilage, or any disability of semilunar cartilage of the left knee, therefore, the Board will not address DCs 5256, 5258, or 5259.  Further, while the evidence shows scars related to the left knee disability, the evidence does not show scars in an area exceeding 6 square inches or scars that are otherwise symptomatic.  Therefore, consideration of a separate rating for scars under 38 C.F.R. § 4.118 is not warranted.

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Traumatic arthritis, DC 5010, is rated analogous to degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, limitation of flexion, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Under DC 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

Similarly, VA General Counsel has held that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint. VAOPGCPREC 9-04 (Sept. 17, 2004).

The Veteran had a VA examination in October 2011.  The examiner reviewed the claims file.  During the examination, the Veteran reported mild pain, which can fluctuate from day to day depending on activity level.  He said he had not lost any time at work due to the knee disability and that flare-ups do not impact the function of the knee or lower leg.  Range of motion (ROM) testing showed flexion to 140 degrees with pain starting at 130 degrees and extension to 0 degrees with no evidence of painful motion.  Following repetitive motion, the knee showed no additional limitation of ROM but showed excess fatigability and pain on movement.  Strength was normal while medial-lateral instability was slight.  A scar related to the left knee disability was found not painful, unstable, or greater than 6 square inches.  The examiner opined that the condition does not impact his ability to work.

Based upon this examination, a separate rating of 10 percent for slight subluxation of the knee is warranted under 38 C.F.R. § 4.71a, DC 5257.  A separate rating under 38 C.F.R. § 4.71a , DC 5261 is not warranted because the evidence does not show extension limited to 10 degrees or less.  Finally, an increased rating is not warranted under DC 5010-5260 because flexion is not limited to 30 degrees or more.

In a January 2007 statement, the Veteran reported constant pain, with pain levels ranging from a dull ache to extreme levels.  Walking and climbing stairs aggravate the knee condition and at times, when descending stairs, he experiences sharp pain causing his knee to give way.  During times of extreme pain, walking is difficult and impacts his ability to navigate his office building, thus affecting his work.  Pain hinders his ability to rise and sit down.  He also reported frequent locking and catching of the knee accompanied by popping and snapping as well as grinding sounds.  He said after his VA examinations, he experiences extreme pain that persists for two to four days.  He also said that radiologists noted the screw in his leg from the surgery but did not mention the two plates above his knee that were inserted at the same time.  He also stated that the period between his initial injury and reconstructive surgery was five months, which caused a loss of muscle mass that he has yet to regain.

Earlier, the Veteran had a VA examination in January 2006.  The Veteran noted a history of residual pain since his ACL repair in March 1998.  He reported daily pain and pain with prolonged ambulation and stiffness.  The examiner said the joint was stable with no swelling or locking.  The condition did not affect work but impacted recreational activities such as golf and mountain climbing.  Examination of the knee showed normal testing with motion from zero to 140 degrees.  X-rays showed status-post anterior cruciate ligament repair with a screw through the proximal aspect of the tibia, which is intact along with mild degenerative changes at the tibial spine at the superior posterior aspect of the patella.  

Applying the criteria to the facts of this case, the Board finds that the Veteran is entitled to a separate 10 percent rating under DC 5257 for the slight medial-lateral instability identified by the October 2011examiner.  While entitled to a separate rating under DC 5257, a rating in excess of 10 percent is not warranted under DC 5010-5260 because flexion is not limited to 30 degrees or less.  Id.  Further, a separate rating is not warranted under DC 5261 because extension is not limited to 10 degrees or less.  Id.

The Board has considered the DeLuca criteria and the Veteran's complaints of pain and impairment.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  However, the initial 10 percent rating, which was granted in November 2011 under DC 5010-5260, was granted based upon the DeLuca criteria.  Simply, without consideration of the DeLuca criteria, the initial 10 percent rating under DC 51010-5260 would not be warranted.

Finally, the Board notes that to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim for an increase for left knee disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's complaints concerning the orthopedic problems with his left knee, to include pain and lack of endurance are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral for an extraschedular rating is not warranted.

The Board is aware of the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this decision, the Court found that a claim for a total disability rating based upon individual unemployability (TDIU) was not a free-standing claim in the instance of a rating claim where a request for TDIU, either overtly stated or implied by a fair reading of the claim or of the evidence of record, was indicated.  Here, however, the Veteran has not explicitly requested a TDIU rating, and a TDIU claim is not implied by the evidence of record.  Instead, the Veteran has only reported mild to moderate pain that occasionally interferes with his employment (in the field of data processing, according to the October 2011 VA examination report).  Neither he nor the medical evidence indicates that he is unable to continue working due to his service-connected left knee disability.  Accordingly, the Board finds that there is no corresponding TDIU claim raised by the record.

In summary, the evidence supports the assignment of a separate 10 percent evaluation for mild lateral instability of the left knee as noted in the October 2011 VA examination.  To this extent, the appeal is granted.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  Notably, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted statements and was afforded VA medical examinations in January 2006 and October 2011.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to an initial rating in excess of 10 percent for the service-connected left knee disability is denied.

Entitlement to a separate 10 percent rating for mild lateral instability of the service-connected left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


